ACCEPTED
                                                                                                         03-15-00560-CR
                                                                                                                 8392900
                                                                                              THIRD COURT OF APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                                   12/29/2015 1:38:42 PM
                                                                                                       JEFFREY D. KYLE
                                                                                                                  CLERK
                                       No. 03-15-00560-CR

ROBERT PARADISE,                              )          COURT OF APPEALS, THIRD
                                                                                FILED IN
    Appellant                                 )                          3rd COURT OF APPEALS
                                              )                               AUSTIN, TEXAS
vs.                                           )          SUPREME mDICIAL 12/29/2015
                                                                         DISTRICT1:38:42 PM
                                              )                              JEFFREY D. KYLE
STATE OF TEXAS,                               )                                   Clerk
     Appellee                                 )          AUSTIN, TEXAS

                             APPELLANT'S FIRST MOTION FOR
                            EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE mDGE OF SAID COURT:

       COMES NOW, Appellant, by and throughhis attorney ofrecord, and respectfully files

this his First Motion for Extension of Time to File Brief and requests this extension of time to

file his appellate brief in this cause herein, and for cause would show the Court the following:

                                                   I.

       The Appellant, ROBERT PARADISE, was convicted in Cause No. B-12-0414-SB, in the

119m District Court of Tom Green County, Texas, of the offense of arson as a result of a trial

before the Court. Defendant's punishment was assessed at forty (40) years confinement in the

Texas Department of Criminal Justice - Institutional Division.

                                                  II.

       The Statement of Facts has been filed with the Court.

                                                  III.

       The deadline for filing the Appellant's brief is January 11,2016. The undersigned attorney

would show the Court that he has insufficient time within which to file the brief by the deadline of

January 11,2016 because ofhis current caseload and trial schedule for the month of January 2016.
                                                 IV.
        The undersigned counsel would respectfully request that the Court grant an extension of

forty-five (45) days' time to file the appellate brief.

        WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays the Court

grant this motion for extension of time to file the appellate brief.




                                               ~
                                                ~--------------~
                                                P.O. BOX 3645
                                                SAN ANGELO, TEXAS 76902
                                                325/658-5585
                                                STATE BAR NO. 09250400


                                    CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has this the 3..:1_ day of
December, 2015, been delivered to Mr. Bryan Clayton, Assistant District Attorney, 124 West
Beauregard, San Angelo, Texas 76903. ~


                                                Kirk Hawkins